[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JULY 23, 2007
                             No. 06-15752                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-02301-CV-RWS-1

JACQUELINE EVERSON,

                                                   Plaintiff-Appellant,

                                  versus

THE COCA-COLA COMPANY,
DANNY BALENGER,
CERE EBERLY,
CAROLINE JACKSON,
MELVA WILLIAMS, et al.,

                                                   Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (July 23, 2007)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
       Jacqueline Everson filed the instant action against her employer, The

Coca-Cola Company (CCC), and several of its employees,1 alleging the

termination of her employment and medical benefits was in retaliation for her

filing of a race discrimination lawsuit against CCC in 2001. Everson appeals the

district court’s entry of summary judgment in favor of CCC in her 42 U.S.C.

§ 1981 retaliation action.2 Everson contends she established a prima facie case of

retaliation, and the district court erred by finding she had failed to do so based on a

lack of causation.

       We have recognized that § 1981 includes a cause of action for retaliation,

although the elements of a claim for retaliation under § 1981 are not settled. See

Bass v. Bd. of County Comm'rs, 256 F.3d 1095, 1120 n.10 (11th Cir. 2001). The

parties utilized the Title VII framework for retaliation claims, and we will do the

same. “To establish a prima facie case of retaliation, the plaintiff must show that:

(1) [s]he engaged in statutorily protected activity; (2) [s]he experienced an adverse

employment action; and (3) there is a causal connection between the protected

activity and the alleged adverse action.” Hurlbert v. St. Mary's Health Care Sys.,

       1
         Because the individually named defendants were never served with Everson’s complaint
and never filed any documents in the district court or on appeal, and because Everson sued them
only in their capacity as CCC employees, they are treated collectively as CCC.
       2
           Everson also argues she is entitled to relief under Title VII. She raises this issue for the
first time in her reply brief, however, so we need not consider it. See Bauknight v. Monroe
County, Fla., 446 F.3d 1327, 1330 n.2 (11th Cir. 2006).

                                                   2
Inc., 439 F.3d 1286, 1297 (11th Cir. 2006). The district court concluded Everson

could not meet the third prong of the prima facie case. After a de novo review, we

agree. See Fisher v. State Mut. Ins. Co., 290 F.3d 1256, 1259-60 (11th Cir. 2002)

(stating we review a district court's grant of summary judgment de novo, viewing

the evidence in favor of the non-moving party).

      Everson asserts retaliation based on (1) the termination of her employment

in February and March 2005, and (2) CCC’s failure to respond to her internal

complaints, or to reinstate her benefits in a timely manner in 2005. Neither CCC’s

alleged failure to respond to Everson’s internal complaints or its failure to timely

reinstate her benefits constitutes an adverse employment action because these are

not the types of actions that would have any “material” affect on her employment.

See Davis v. Town of Lake Park, Florida, 245 F.3d 1232, 1239 (11th Cir. 2001)

(holding “an employee must show a serious and material change in the terms,

conditions, or privileges of employment . . . [,] as viewed by a reasonable person in

the circumstances” in order to establish an adverse employment action) (emphasis

in original). Indeed, Everson’s benefits were reinstated for a brief period of time.

Thus, the viability of Everson’s action for retaliation depends on whether she can

demonstrate a causal connection between the termination of her employment and

her filing of a race discrimination lawsuit in 2001.



                                           3
      Everson primarily relies on the “temporal proximity” between her

termination and the court’s entry of summary judgment in her race discrimination

lawsuit, as evidence of causation. However, this reliance is misplaced as it was the

filing of her lawsuit that qualified as a protected activity. See Donnellon v.

Fruehauf Corp., 794 F.2d 598, 601 (11th Cir. 1986) (holding the filing of a

discrimination complaint constitutes a “protected activity” for the purposes of this

analysis). The nearly four years that lapsed between the filing of her race

discrimination lawsuit and the termination of her employment, without more

evidence, fails to establish a prima facie case of retaliation as a matter of law. See

Clark County Sch. Dist. v. Breeden, 121 S. Ct. 1508, 1511 (2001) (stating the

temporal proximity between the employer’s knowledge of protected activity and an

adverse employment action must be “very close” to be sufficient evidence in itself

to establish a prima facie case). While Everson attempts to illustrate causation

with alternative evidence, the evidence she presented is insufficient to establish

causation. Without additional supporting evidence, the fact her termination

occurred nearly four years after her protected activity is fatal to Everson’s claim.

See Clark County Sch. Dist., 121 S. Ct. at 1511. Accordingly, we affirm the

district court’s grant of summary judgment to CCC.

      AFFIRMED.



                                           4